DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/12/2020, 05/14/2020, 08/06/2020, 11/25/2020, 05/21/2021, 08/25/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Intel Corporation, On Group-common PDCCH, 3GPP TSG RAN WG1 Meeting NR#3, R1-1716308, Nagoya, Japan, 18-21 September 2017 [“Intel”; cited in IDS of 11/24/2020].
Regarding claim 8, Intel teaches a method for transmitting data, comprising: 
determining, by a network device, one or more Slot Format Indicators (SFIs) corresponding to one or more Bandwidth Parts (BWPs) configured for a terminal device, wherein the SFI is used to indicate a slot structure within at least one slot [Intel p. 5, sec. 4.2, para. 4: multiplex the SFI for multiple CCs or BWPs in a single G-C PDCCH payload and similar to IMTA dynamic subframe configuration signaling design in LTE, a UE monitors for such a G-C PDCCH carrying SFI in a CORESET configured within the Primary Component Carrier (PCC) configured for the UE]; 
 sending, by the network device, configuration information to the terminal device, wherein the configuration information is used to configure the one or more SFIs corresponding to the one or more BWPs [Intel p. 5, sec. 4.2, para. 6: G-C PDCCH contain SFI is sent to UE, wherein the SFI corresponds to individual BWP or CCs].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 8, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel Corporation, On Group-common PDCCH, 3GPP TSG RAN WG1 Meeting NR#3, R1-1716308, Nagoya, Japan, 18-21 September 2017 [“Intel”; cited in IDS of 11/25/2020] in view of Cai (US 2020/0351872) [“Cai”].
Regarding claim 1, Intel teaches a method for transmitting data, comprising: 
receiving, by a terminal device, configuration information sent by a network device, wherein the configuration information is used to configure one or more Slot Format Indicators (SFIs) corresponding to one or more Bandwidth Parts (BWPs) configured for the terminal device [Intel p. 5, sec. 4.2, para. 4: multiplex the SFI for multiple CCs or BWPs in a single G-C PDCCH payload and similar to IMTA dynamic subframe configuration signaling design in LTE, a UE monitors for such a G-C PDCCH carrying SFI in a CORESET configured within the Primary Component Carrier (PCC) configured for the UE].
However, Intel does not explicitly disclose determining, by the terminal device, a currently used target SFI according to the configuration information; and performing, by the terminal device, data transmission according to the target SFI.
However, in a similar field of endeavor, Cai teaches determining, by the terminal device, a currently used target SFI according to the configuration information [Cai ¶ 0094, Fig. 17: slot format determination mechanism 1612 may access lookup table 1620, and use the slot format value (i.e. configuration information) as an index to identify the slot format for the UE group]; and 
performing, by the terminal device, data transmission according to the target SFI [Cai ¶ 0094, Fig. 17: Transmission controller 1610 may additionally or alternatively encode data on one or more slots of PRBs allocated to UE 110 based on the slot format].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving configuration information from a network, wherein the information is slot format indicators corresponding to respective bandwidth parts as taught by Intel with the method of performing transmission based on received slot format indicators for a UE as taught by Cai.  The motivation to do so would be to avoid making unnecessary blind decoding attempts of the PDCCH for each sub-frame, and save battery power [Cai ¶ 0004].
Regarding claim 3, Intel in view of Cai teaches the method according to claim 1, however, Intel does not explicitly disclose wherein the target SFI is used to indicate a slot structure within a slot.
However, Cai teaches wherein the target SFI is used to indicate a slot structure within a slot [Cai ¶ 0094: As described above, the combination of the group ID and the SFI indicates a slot format value that is mapped to a particular slot format (i.e. SFI, in combination with group ID indicates a slot format/structure)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 4, Intel in view of Cai teaches the method according to claim 3, however, Intel does not explicitly disclose wherein performing, by the terminal device, the data transmission according to the target SFI, comprises: performing, by the 
However, Cai teaches wherein performing, by the terminal device, the data transmission according to the target SFI, comprises: performing, by the terminal device, the data transmission within each slot according to a corresponding target SFI [Cai ¶ 0094, Fig. 17: Transmission controller 1610 may additionally or alternatively encode data on one or more slots of PRBs allocated to UE 110 based on the slot format].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 5, Intel in view of Cai teaches the method according to claim 1, wherein the target SFI is used to indicate a slot structure of a corresponding slot of N slots, wherein N is a positive integer greater than 1 [Intel p. 4, sec. 4.1: Fig. 1 shows SFI which indicates at least N slots; see also proposal 4, option 2: slot format indicates slot format of one or more slots].
Regarding claim 6, Intel in view of Cai teaches the method according to claim 5, wherein performing, by the terminal device, the data transmission according to the target SFI, comprises: performing, by the terminal device, the data transmission within every N slots according to the slot structure corresponding to the each slot of the N slots [Cai ¶ 0094, Fig. 17: Transmission controller 1610 may additionally or alternatively encode data on one or more slots of PRBs allocated to UE 110 based on the slot format].

Regarding claim 7, Intel in view of Cai teaches the method according to claim 1, however, Intel does not explicitly disclose wherein receiving, by the terminal device, the configuration information sent by the network device, comprises: receiving, by the terminal device, a Radio Resource Control (RRC) signaling sent by the network device, wherein the RRC signaling comprises the configuration information.
However, Cai teaches wherein receiving, by the terminal device, the configuration information sent by the network device, comprises: receiving, by the terminal device, a Radio Resource Control (RRC) signaling sent by the network device, wherein the RRC signaling comprises the configuration information [Cai ¶ 0089: Base station 123 may inform the UEs 110 in a UE group through RRC; 0094: Slot format determination mechanism 1612 may concatenate the group ID and the slot format indicator to determine the slot format value (i.e. group ID is use in part as the configuration information which is used to determine slot format, therefore, configuration information is sent via RRC)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 9, Intel teaches the method according to claim 8, however, Intel does not explicitly disclose wherein sending, by the network device, the configuration information to the terminal device, comprises: sending, by the network device, a Radio Resource Control (RRC) signaling to the terminal device, wherein the RRC signaling comprises the configuration information.
[Cai ¶ 0089: Base station 123 may inform the UEs 110 in a UE group through RRC; 0094: Slot format determination mechanism 1612 may concatenate the group ID and the slot format indicator to determine the slot format value (i.e. group ID is use in part as the configuration information which is used to determine slot format, therefore, configuration information is sent via RRC)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving configuration information from a network, wherein the information is slot format indicators corresponding to respective bandwidth parts as taught by Intel with the method of sending configuration information relating to SFI via RRC as taught by Cai.  The motivation to do so would be to avoid making unnecessary blind decoding attempts of the PDCCH for each sub-frame, and save battery power [Cai ¶ 0004].
Regarding claim 10, Intel teaches a terminal device, comprising: 
receive, via the input interface, configuration information sent by a network device, wherein the configuration information is used to configure one or more Slot Format Indicators (SFIs) corresponding to one or more Bandwidth Parts (BWPs) configured for the terminal device [Intel p. 5, sec. 4.2, para. 4: multiplex the SFI for multiple CCs or BWPs in a single G-C PDCCH payload and similar to IMTA dynamic subframe configuration signaling design in LTE, a UE monitors for such a G-C PDCCH carrying SFI in a CORESET configured within the Primary Component Carrier (PCC) configured for the UE]. 
However, Intel does not explicitly disclose a memory, a processor, an input interface, and an output interface; wherein the processor is configured to execute instructions stored in the memory and cause the terminal device to: determine a currently used target SFI according to the configuration information; and control the input interface or the output interface to perform data transmission according to the target SFI.
However, in a similar field of endeavor, Cai teaches a memory, a processor, an input interface, and an output interface, wherein the processor is configured to execute instructions stored in the memory and cause the terminal device to [Cai ¶ 0102: an element may be implemented as instructions executable by a processor or a computer to perform the functions of the element]: 
determine a currently used target SFI according to the configuration information [Cai ¶ 0094, Fig. 17: slot format determination mechanism 1612 may access lookup table 1620, and use the slot format value (i.e. configuration information) as an index to identify the slot format for the UE group]; and 
control the input interface or the output interface to perform data transmission according to the target SFI [Cai ¶ 0094, Fig. 17: Transmission controller 1610 may additionally or alternatively encode data on one or more slots of PRBs allocated to UE 110 based on the slot format].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving [Cai ¶ 0004].
Regarding claim 12, Intel in view of Cai teaches the terminal device according to claim 10, however, Intel does not explicitly disclose wherein the target SFI is used to indicate a slot structure within a slot.
However, Cai teaches wherein the target SFI is used to indicate a slot structure within a slot [Cai ¶ 0094: As described above, the combination of the group ID and the SFI indicates a slot format value that is mapped to a particular slot format (i.e. SFI, in combination with group ID indicates a slot format/structure)].
The motivation to combine these references is illustrated in the rejection of claim 10 above.
Regarding claim 13, Intel in view of Cai teaches the terminal device according to claim 12, however, Intel does not explicitly disclose wherein performing, by the terminal device, the data transmission according to the target SFI, comprises: performing, by the terminal device, the data transmission within each slot according to a corresponding target SFI.
However, Cai teaches wherein performing, by the terminal device, the data transmission according to the target SFI, comprises: performing, by the terminal device, the data transmission within each slot according to a corresponding target SFI [Cai ¶ 0094, Fig. 17: Transmission controller 1610 may additionally or alternatively encode data on one or more slots of PRBs allocated to UE 110 based on the slot format].
The motivation to combine these references is illustrated in the rejection of claim 10 above.
Regarding claim 14, Intel in view of Cai teaches the terminal device according to claim 10, wherein the target SFI is used to indicate a slot structure of a corresponding slot of N slots, wherein N is a positive integer greater than 1 [Intel p. 4, sec. 4.1: Fig. 1 shows SFI which indicates at least N slots; see also proposal 4, option 2: slot format indicates slot format of one or more slots].
Regarding claim 15, Intel in view of Cai teaches the terminal device according to claim 14, wherein the terminal device is further caused by the processor to: perform the data transmission within every N slots according to the slot structure corresponding to the each slot of the N slots [Cai ¶ 0094, Fig. 17: Transmission controller 1610 may additionally or alternatively encode data on one or more slots of PRBs allocated to UE 110 based on the slot format].
Regarding claim 16, Intel in view of Cai teaches the terminal device according to claim 10, however, Intel does not explicitly disclose wherein receiving, by the terminal device, the configuration information sent by the network device, comprises: receiving, by the terminal device, a Radio Resource Control (RRC) signaling sent by the network device, wherein the RRC signaling comprises the configuration information.
However, Cai teaches wherein receiving, by the terminal device, the configuration information sent by the network device, comprises: receiving, by the [Cai ¶ 0089: Base station 123 may inform the UEs 110 in a UE group through RRC; 0094: Slot format determination mechanism 1612 may concatenate the group ID and the slot format indicator to determine the slot format value (i.e. group ID is use in part as the configuration information which is used to determine slot format, therefore, configuration information is sent via RRC)].
The motivation to combine these references is illustrated in the rejection of claim 1 above.
Regarding claim 17, Intel teaches a network device, comprising: 
determine one or more Slot Format Indicators (SFIs) corresponding to one or more Bandwidth Parts (BWPs) configured for a terminal device, wherein the SFI is used to indicate a slot structure within at least one slot [Intel p. 5, sec. 4.2, para. 4: multiplex the SFI for multiple CCs or BWPs in a single G-C PDCCH payload and similar to IMTA dynamic subframe configuration signaling design in LTE, a UE monitors for such a G-C PDCCH carrying SFI in a CORESET configured within the Primary Component Carrier (PCC) configured for the UE]; and 
control the output interface to send configuration information to the terminal device, wherein the configuration information is used to configure the one or more SFIs corresponding to the one or more BWPs [Intel p. 5, sec. 4.2, para. 6: G-C PDCCH contain SFI is sent to UE, wherein the SFI corresponds to individual BWP or CCs].

However, Cai teaches a memory storing instructions, a processor, an input interface, and an output interface; wherein the processor is configured to execute the instructions stored in the memory to operate the network device [Cai ¶ 0102: an element may be implemented as instructions executable by a processor or a computer to perform the functions of the element].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving configuration information from a network, wherein the information is slot format indicators corresponding to respective bandwidth parts as taught by Intel with the network device comprising hardware and software for the transmission of SFI configuration as taught by Cai.  The motivation to do so would be to avoid making unnecessary blind decoding attempts of the PDCCH for each sub-frame, and save battery power [Cai ¶ 0004].
Regarding claim 18, Intel in view of Cai teaches the network device according to claim 17, however, Intel does not explicitly disclose wherein receiving, by the terminal device, the configuration information sent by the network device, comprises: receiving, by the terminal device, a Radio Resource Control (RRC) signaling sent by the network device, wherein the RRC signaling comprises the configuration information.
[Cai ¶ 0089: Base station 123 may inform the UEs 110 in a UE group through RRC; 0094: Slot format determination mechanism 1612 may concatenate the group ID and the slot format indicator to determine the slot format value (i.e. group ID is use in part as the configuration information which is used to determine slot format, therefore, configuration information is sent via RRC)].
The motivation to combine these references is illustrated in the rejection of claim 17 above.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Intel in view of Cai in view of NTT DOCOMO, Remaining Issues on group-common PDCCH, 3GPP TSG RAN WG1 Meeting #90bis, R1-1718205, Prague, CZ, 9-13, October, 2017 [“NTT”; cited in IDS of 11/25/2020].
Regarding claim 2, Intel in view of Cai teaches the method according to claim 1, however, does not explicitly disclose wherein the target SFI is an SFI corresponding to a currently activated BWP
However, in a similar field of endeavor, NTT teaches wherein the target SFI is an SFI corresponding to a currently activated BWP [NTT pp. 4-5, sec. 2.3: the numerologies of multiple slots that SFI is effective may be different (i.e. SFI is specific to a BWP) The group common PDCCH carrying a SFI in slot n needs to indicate the slot formats for n and n+1 (i.e. SFI would correspond to current active bandwidth part for slots n and n+1)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving configuration information from a network, wherein the information is slot format indicators corresponding to respective bandwidth parts as taught by Intel with the method of using SFI to indicate SFI corresponding to an active BWP as taught by NTT.  The motivation to do so would be to reduce control overhead and achieve more flexibility [NTT p. 5, sec. 2.3, para. 2].
Regarding claim 11, Intel in view of Cai teaches the terminal device according to claim 10, wherein the target SFI is an SFI corresponding to a currently activated BWP however, does not explicitly disclose wherein the target SFI is an SFI corresponding to a currently activated BWP
However, in a similar field of endeavor, NTT teaches wherein the target SFI is an SFI corresponding to a currently activated BWP [NTT pp. 4-5, sec. 2.3: the numerologies of multiple slots that SFI is effective may be different (i.e. SFI is specific to a BWP) The group common PDCCH carrying a SFI in slot n needs to indicate the slot formats for n and n+1 (i.e. SFI would correspond to current active bandwidth part for slots n and n+1)].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of receiving configuration information from a network, wherein the information is slot format indicators corresponding to respective bandwidth parts as taught by Intel with the [NTT p. 5, sec. 2.3, para. 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P COX whose telephone number is (571)272-2728.  The examiner can normally be reached on Monday-Friday 8:00AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P COX/Primary Examiner, Art Unit 2474